DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, corresponding to claims 6-10 in the reply filed on October 7, 2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of Inventions I and II is sufficiently related to allow for a common examination. For example, Invention | and Invention II relate to a method and device for treating a biological fluid with light. For at least this reason, Applicant submits that Invention I and Invention II (and the claims encompassing the same) warrant a common examination.
This is not found persuasive because, as noted in the restriction requirement filed on July 13, 2022, the inventions are distinct fi it can be shown that the apparatus as claimed can be used to practice another and materially different process.  In the instant case, the apparatus can be utilized in a method for determining watermarks on currency placed into the container.  Alternatively, the apparatus can be utilized in a method for determining the existence of blood on a clothing material placed within the container.  Because said inventions are distinctly different, they are separately classified in CPC Sections A61L 2/24 & G01N 33/50; wherein the prior art applicable to one invention may not be applicable to the other invention.  Therefore, a serious search burden would exist if the restriction were not required.  Thus, the requirement is still deemed proper and is made FINAL.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 7, 2022.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses the limitation of a first light energy sensor in item “d” of said claim.  However, item “f” of claim 6 discloses the limitation of “the first light energy sensors” (plural) and again discloses “the first light energy sensors” (plural) in claim 8.  As such, it is unclear if the Applicant intends to claim a single light energy sensor as the first light energy sensor, or multiple light energy sensors as the first light energy sensor.    Therefore, the 35 U.S.C. 112(b) rejection exists.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (International Publication No. WO 02/092138 A1).
Brown discloses a device for treating a biological fluid with light comprising:
a)	a housing (102/104) defining an irradiation chamber;
b)	a tray (134/816) having a first side and a second side located interior of the irradiation chamber (102/104) for supporting on the first side a container (702/1501) of the biological fluid;
c)	a first array of multiple light sources (150 and 154) mounted in the housing on the first side of the tray as shown in Figure 2 (page 31, line 20 to page 34, line 15; page 36, lines 5-15);
d)	a first light energy sensor (137) mounted in the housing on the first side
of the tray in association with each of the multiple light sources in the first array (Figure 10);
e)	a second light energy sensor (139) mounted in the housing on the second side of the tray (Figure 10); and
f)	a programmable controller having an operator input for receiving a
target light dose for the biological fluid (page 153, line 20 to page 155, line 2) and configured to automatically: i) activate the first array of multiple light sources (150 & 154), ii) measure a first light intensity with the first light energy sensors (137), iii) measure a second light intensity with the second light energy sensor (139), iv) comparing the first light intensity to the second light intensity to determine an attenuation factor (page 74, lines 24-28, v) apply the attenuation factor to the first light intensity to determine a time to achieve the target light dose (page 79, line 12 to page 80, line 18), and vi) deactivate the first array of multiple light sources after the time to achieve the target light dose has elapsed (page 79, lines17-21). See also page 67, lines 1-15; page 153, line 20 to page 157, line 7; and Figures 1-17.

	Concerning claim 7, Brown further discloses that the programmable controller is further configured to continuously measure the first light intensity, apply the attenuation factor and integrate over time to account for variations in the first light intensity, and adjust the time to achieve the target light dose accordingly (page 28, lines 5-10; page 123, line 25 to page 124, line 15).

	Regarding claim 8, Brown also discloses that the first light energy sensors comprise photodiodes (page 36, lines 15-20).

	With respect to claim 9, the reference continues to disclose that the second light energy sensor comprises a UV-A sensor (page 67, lines 14-17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (International Publication No. WO 02/092138 A1) in view of Wegener et al. (U.S. Publication No. 2016/0195555).
	Brown is relied upon as set forth above, wherein the reference continues to disclose that the second light energy sensor comprises photodiodes (page 36, lines 15-20).  The reference does not appear to disclose that the device comprises a second array of multiple light sources mounted in the housing on the second side of the tray and wherein the second light energy sensor is associated with each of the multiple light sources in the second array.  Wegener discloses a device for treating a biological fluid with light, wherein the device includes a housing (20) with a container (68) for containing the biological fluid therein (paragraph 34).  The reference continues to disclose that the device also comprises a first array of light sources (102a) with a first light energy sensor (100) located on top of the first array of light sources (102a) mounted in the housing, and a second light energy sensor (100) located below the housing.  Wegener further discloses that the device comprises a second array of multiple light sources (102b) mounted in the housing (20) on a second side of the container (20), and wherein the second light energy sensor (100) is associated with each of the multiple light sources in the second array (102b) in order to ensure complete exposure of the biological fluid to the light, and maintain accuracy of said exposure to said fluid (paragraph 43).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide a second array of multiple light sources mounted in the housing of Brown on the second side of the tray, and wherein the second light energy sensor is associated with each of the multiple light sources in the second array in order to ensure complete exposure of the biological fluid to the light, and maintain accuracy of said exposure to said fluid as exemplified by Wegener.  As such, claim 10 is unpatentable over Brown in view of Wegener.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Manzella et al. (U.S. Publication No. 2017/0028121) discloses a device for treating a biological fluid (abstract; Figures 1-5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799